Title: To Thomas Jefferson from St. Victour & Bettinger, 29 May 1786
From: St. Victour & Bettinger
To: Jefferson, Thomas



Monsieur
rue de menars no. 9. paris le 29. may 1786.

Vous m’avés fait l’honneur de me demander le nombre des fusils que nous serions en etat d’expedier pour l’etat de virginie, et a quelle epôque la forfaiture a laquelle nous nous etions engagés seroit terminée; je ne pouvois alors repondre d’une maniere precise a ces deux questions, mais ayant aussitot demandé des renseignemens, j’ay constaté qu’avant la fin de juin il sera expedié quinze cent fusils pour bordeaux et que les deux engagemens que nous avons pris seront remplis avant la fin de novembre sauf les cas fortuits. Je m’empresse d’avoir l’honneur de vous donner cet eclaircissement.
J’ay celuy d’etre avec les sentimens les plus respectueux Monsieur votre tres humble et tres obeissant serviteur,

St. Victour

